Citation Nr: 1122758	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  09-36 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disability to include post traumatic stress disorder (PTSD), and, if so, whether service connection is warranted.

2.  Entitlement to service connection for a respiratory disability claimed as chronic obstructive pulmonary disease (COPD) or reactive airways disease, to include as due to asbestos exposure.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Michael R. Viterna, Attorney at Law



ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to November 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the RO in Detroit, Michigan, which reopened and denied the claim of service connection for an acquired psychiatric disability, to include PTSD, denied the claim of service connection for a respiratory disability and denied entitlement to TDIU.  

Regardless of the RO's decision to reopen the psychiatric disability claim, the Board is nevertheless required to address the issue of reopening to determine whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).

The issues service connection for an acquired psychiatric disability, to include PTSD, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A March 1995 rating decision denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD.

2.  The Veteran failed to perfect an appeal of the March 1995 rating decision following issuance of a June 1996 Statement of the Case.

3.  Additional evidence received since the March 1995 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the Veteran's claim for service connection for an acquired psychiatric disability, to include PTSD.

4.  The Veteran does not have a current diagnosis of PTSD in conformity with the DSM-IV.

5.  The Veteran's mood disorder with depressive features and pain disorder were not present during service, have not been continuous since service and have not been related to service by competent evidence.

6.  The Veteran's respiratory disability is not due to service, was not present during service or for many years thereafter.

7.  The Veteran has no service-connected disabilities.


CONCLUSIONS OF LAW

1.  The March 1995 rating decision, denying the claim of service connection for an acquired psychiatric disability, to include PTSD, is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has been submitted for the claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD; the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  An acquired psychiatric disability, to include PTSD, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

4.  The Veteran's respiratory disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

5.  The criteria for an award of TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for service connection and TDIU.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

The Board concludes that new and material evidence has indeed been associated with the claims folder as to the acquired psychiatric disability, to include PTSD, claim.  The Veteran's claim was denied by a March 1995 rating decision.  New and material evidence specifically addressing this issue has been submitted.  Therefore, the claim is reopened.  See 38 C.F.R. § 3.156(a).  The Board will proceed to review the decision on the merits.  As such, the Board finds that any error related to the VCAA as to reopening is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007); Kent v. Nicholson, 20 Vet. App. 1 (2006).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Prior to initial adjudication of the Veteran's psychiatric and respiratory disability and TDIU claims, an April 2007 letter fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The notice letter satisfied the notice elements required for service connection claims.  See Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran's Social Security Administration records have been associated with the file.  The Veteran requested that VA obtain several sets of private treatment records in his February 2007 claim.  The Veteran indicated that he had treatment for his respiratory disability through a Center for Occupational Medicine and Dr. Harbut.  The doctor's office returned the records request in June 2007 with a handwritten note that the Veteran was not their patient.  All other records that the Veteran identified in February 2007 were obtained.  The Board finds that the duty to assist in acquiring records has been discharged. 

The Veteran was provided a November 2007 VA examination in connection with his psychiatric disability claim.  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).  The November 2007 opinion was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history and listened to the Veteran's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez, supra.  The Veteran's representative requested another VA examination in connection with this claim in the September 2009 Form 9.  The representative wanted another exam to resolve a difference of opinion between a private opinion and the November 2007 VA opinion.  The Board notes that both opinions are fully articulated and based on fully described histories.  In such cases, weighing of the evidence is appropriate, not remand for additional development.

The Veteran was not provided a VA examination or opinion regarding his respiratory disability claim.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board concludes an examination is not needed in this case because the Veteran has not alleged continuity of symptoms since service and the first indication of the claimed disability is from nine years after the Veteran's service.  The Veteran is not competent to offer a nexus opinion, as discussed below.  The remaining evidence does not support a finding that the disability is related to any inservice event, injury or disease.  See Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) (holding that the Secretary's obligations under § 5103A to provide a veteran with a medical examination or to obtain a medical opinion is triggered if the evidence of record demonstrates "some casual connection between his disability and his military service").  As there is no competent evidence, lay or medical, of record demonstrating some causal connection, an examination is not warranted.  See McLendon.

The Board finds that the Veteran is not eligible for TDIU on the basis that he has no service-connected disabilities.  Thus, the minimum eligibility criteria are not met on either a schedular or extraschedular basis.  A VA examination cannot alter this outcome.  The Board finds that a VA examination on the TDIU claim is not warranted.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. New and Material Evidence

The Veteran filed a previous claim for PTSD in August 1994.  The RO processed the claim as one for an acquired psychiatric disability, to include PTSD.  The claim was denied in a March 1995 rating decision because the disorder was not present during service and the Veteran's history of stressful events was not corroborated.  The March 1995 rating decision was issued in March 1995.  The Veteran filed a Notice of Disagreement.  The RO issued a Statement of the Case in June 1996, continuing the denial.  The Veteran was provided notice of the SOC and his procedural and appellate rights in June 1996.  The Veteran did not respond within 60 days of notice of the SOC.  The March 1995 rating decision is final.  38 U.S.C.A. §§ 7104, 7105.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  

38 C.F.R. § 3.156(a) defines "new and material evidence." "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran submitted an October 2006 evaluation from a private psychologist, E.T., with his March 2007 claim.  The evaluation indicates that the Veteran has PTSD as a result of a Marine barracks bombing which occurred in Beirut while he was stationed there.  The Veteran was away from the barracks at the time but returned and has PTSD as a result.  The Veteran also submitted copies of articles from Time magazine showing the aftermath of the bombing event.  

This evidence was not of record at the time of the March 1995 denial.  The material is relevant to the grounds of the prior final denial.  The Board finds that new and material evidence has been received.  Reopening is warranted.  See 38 C.F.R. § 3.156(a).

III. Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  


a. Psychiatric Disability

The Veteran contends that he has a psychiatric disability, to include PTSD, as a result of inservice stressors related to service in Beirut, Lebanon, in 1983.  For the reasons that follow, the Board concludes that service connection is not warranted.

The Veteran has made an explicit claim for service connection for PTSD.  Service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010).  

The evidence in this case as to whether or not the Veteran has PTSD diagnosed in conformity to the DSM-IV, related to an inservice stressor, is in conflict.  For the reasons that follow, the Board finds that the preponderance of the evidence shows that the Veteran does not have a DMS-IV conforming diagnosis of PTSD.

The Veteran filed two stressor statements with his March 2007 claim.  The first statement reports he was assigned to the U.S.S. Austin from January 1983 to October 23, 1983.  He reported the barracks bombing in Beirut as his stressor.  The Veteran indicated that the men of the barracks had been attached to his unit.  The Veteran reported that he might have been there due to his ship leaving for Alexandria, Egypt, for liberty.  He chose to stay back in Beirut.  Instead of going ashore hours before the barrack blew up, he took a medevac to Cyprus.  On arriving in Cyprus, he learned of the attack and that his friends had died.  He felt terrible guilt that he was not with his friends to help them.  The second statement reports that his ship dropped off many of his friends at the barracks in Beirut.  He stated that he could have stayed with them or gone to the "Inchon" to wait a flight from there to Cyprus.  He left Saturday night and the barracks was blown up by truck bomb.  

The Veteran submitted a September 2006 private psychological assessment from E.T.  The assessment report, dated in October 2006, records the Veteran's stressors.  In the personal history section, the Veteran is reported to have been stationed in Beirut, Lebanon, "during the crisis there."  The Veteran reported that October 23, 1983, as an anniversary date for him.  He reported that his barracks were blown up on that date.  Most of his unit was killed.  He happened to be out of the barracks at the time and was returning when it happened.  The Veteran was diagnosed by E.T. with PTSD related to the bombing.

The Veteran was seen for a November 2007 VA examination in connection with this claim.  The Veteran reported being stationed aboard the U.S.S. Austin and stating that most of his time was on the ship, with a few visits to land.  The Veteran stated that the Austin had been on station near Lebanon in October 1983 and was due to leave for Egypt.  He was expecting to be discharged in November.  Rather than going to Egypt, the Veteran took a helicopter flight to Cyprus with several Marines who had been shot.  While aboard the helicopter, the Veteran learned of the bombing of the Beirut barracks.  The Veteran reported that he then stayed in Cyprus for about two days, and then boarded a C-130 for Germany with injured personnel.  The Veteran reported staying one week in Frankfort before traveling by commercial flight to Norfolk, Virginia, where he was discharged.  The examiner indicated that a careful delineation of the traumatic event the Veteran cites as causative appears to be one that he did not directly witness and did not involve actual or threatened death or serious injury or threats to his physical integrity.  Although numerous Marines were killed or injured in the event, the Veteran was not directly involved in the retrieval or recovery of bodies, nor did he directly witness the results of the carnage in Beirut.  The Veteran indicated some survival guilt as well as the sense that had he gone to the barracks for his administrative discharge procedure, he might too have been killed, it did not appear that the traumatic event is persistently re-experienced by dissociative flashback episodes or recurrent distressing dreams of the actual event, which the Veteran did not witness.  There had not been avoidance of stimuli associated with the trauma or numbing of general responsiveness.  Although the Veteran reported long-standing irritability and a tendency to outbursts of anger and altercations with coworkers, these did not appear to result from hypervigilance characteristic of individuals who have PTSD.  The examiner concluded that the Veteran's current symptoms were not linked to the identified stressor.  

The Veteran's September 2009 Form 9 states that the Veteran concedes that he was not present at the barracks at the time of the bombing or in the immediate aftermath.  The Veteran reported that he was bombarded by media coverage of the event which served to intensify his feelings of guilt for abandoning his friends and shipmates who were killed that day.  He witnessed repeated video coverage and still photographs of the barracks that he had just left.  

The Veteran's medical records reveal a diagnosis of PTSD.  A July 1994 VA psychiatric consult evaluation shows that the Veteran reported that he was under attack at the Beirut Airport for seven hours with no weapons to return fire.  The Veteran reported having a friend killed at the airport.  The Veteran reported knowing several Marines killed.  He reported seeing the body bags of Marines killed in the barracks bombing.  

The Veteran's service personnel records show that he was assigned to the U.S.S. Austin beginning in April 1980.  The Veteran was transferred in April 1981 for inpatient drug abuse rehabilitation.  He returned to the Austin in July 1981.  The Veteran was transferred from the crew of the Austin on October 21, 1983.  He was received for separation from service in Norfolk, Virginia, on October 26, 1983.  

The Austin's command history for 1983 was obtained.  The history reports that the Austin embarked Marine Battalion Landing Team 1/8 (BLT 1/8) and Marine Amphibious Unit 24 in North Carolina in May and steamed to Lebanon.  The Austin remained there for 212 days.  The Austin's ship history shows that numerous exercises were conducted and a high readiness state maintained.  The history reports that on October 23, 1983, the headquarters of BLT 1/8 was attacked by truck bomb, killing over 200 Marine and Navy personnel.  The Austin provided assistance to the Marines ashore by standing security watches and aiding in search and rescue operations.  

The Board finds that the October 2006 diagnosis of PTSD is outweighed by the November 2007 VA examination report.  The Veteran's personnel records show that he was detached from the crew of the Austin on October 21, 1983, two days before the barracks bombing.  The Veteran reported during the November 2007 VA examination and in his March 2007 claim and September 2009 Form 9 that he was not present at the bombing, but instead was flying by helicopter to Cyprus.  The October 2006 diagnosis was offered on the basis of a stressor wherein the Veteran happened to be out of the barracks at the time and was returning when it happened.  By this description, the Veteran was in Beirut at the time of the bombing, yet his statements are that he was on his way to Cyprus.  

For these reasons, the Board concludes the October 2006 private examiner relied on inaccurate factual premises in rendering the PTSD diagnosis and opinion.  A medical opinion based on incorrect factual premis is not probative.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

In contrast, the 2007 VA examiner reviewed the claims folder, to include the 2006 opinion, and thoroughly described the Veteran's military and post-military history, reported symptomatology and reported stressors.  The 2007 examiner did not find the Veteran's manifested symptoms warranted a diagnosis of PTSD.  The 2007 examiner also did not find the Veteran's reported military experiences, which did not place him in the vicinity of the actual bombing or in the rescue efforts thereafter, did not likely cause any other current psychiatric diagnosis found.

The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).

In the alternative, the Veteran's contentions that he has PTSD may be lay evidence in support of his claim.  The Board observes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology).  First, the Veteran is not competent to identify the medical condition at issue here.  PTSD is not a disorder observable through the five senses; instead it is a psychiatric disorder.  The Veteran's report of his symptoms is competent, but whether these reach the level of the DSM-IV is not something to which he may address without speculation.  Second, the Veteran has reported a contemporaneous medical diagnosis, the appropriate diagnosis is in question.  The Veteran's imprimatur adds nothing to the probative weight of the competent medical evidence.  Third, the Veteran's lay description of his symptoms and the stressor did not support a later diagnosis by a medical professional at his November 2007 VA examination.  As discussed, the Board has found that the October 2006 assessment is less probative as it mischaracterizes the nature of the stressor event.  In light of the foregoing, the Board finds that the Veteran's contentions that he has PTSD are not competent.  See Jandreau, 492 F.3d 1372.

The Veteran's September 2009 Form 9 contends that he has a psychiatric disorder as a result of service and that VA violated its duty to assist by refusing to grant him a new C&P examination to clear up the difference of opinion between E.T. and the VA examiner.  The Board notes that differences of opinion may be resolved by weighing of medical evidence, applying the remaining of evidence to the facts underlying the opinions and comparing rationales.  The Board has done so above.  Further VA examination to resolve the difference of opinion is not warranted.  

The Board acknowledges that during the pendency of this appeal, the regulations pertinent to service connection claims for PTSD were changed.  Effective July 13, 2010, the regulations governing adjudication of service connection for PTSD were liberalized, in certain circumstances, with respect to the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010).  More specifically, the revisions liberalized the standards for establishing the occurrence of in-stressors involving a "fear of hostile military or terrorist activity."  See 38 C.F.R. § 3.304(f)(3).  The regulation continues to require a diagnosis of PTSD in conformity with the DSM-IV.  As this is the basis of the Board's denial, the regulation change is not material to the outcome of this case.  The Veteran has not been prejudiced by the Board's actions in this regard.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board finds that preponderance of the evidence establishes that the Veteran does not have PTSD in conformity with the DSM-IV.  As such, service connection for PTSD must be denied.  See 38 C.F.R. § 3.304(f)(5).  

The Veteran's Form 9 requests service connection for PTSD or any other acquired psychiatric disorder.  In his original claim, the Veteran sought entitlement to service connection for PTSD.  In the current appeal, however, the Board notes that the medical evidence shows diagnoses of a mood disorder with depressive features and a pain disorder.  Therefore, the Veteran's claim should not be limited to the specific diagnosis of a mental disorder that he had written on his application because, although a claimant for disability compensation who has no special medical expertise may testify as to the symptoms he can observe, he generally is not competent to provide a diagnosis that requires the application of medical expertise to the facts presented.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  The Board notes that the January 2010 Supplemental Statement of the Case considered whether the Veteran's current psychiatric disorder was related to service.  The Veteran has not been prejudiced by the Board's actions to consider service connection for the additional diagnoses.  See Bernard, 4 Vet. App. at 394.

The November 2007 VA examination report indicates that the Veteran did meet the criteria for a mood disorder and a pain disorder.  The examiner indicated that the mood disorder was likely substance induced by prescription narcotics.  The Veteran has numerous physical disabilities, for which he is currently receiving SSA disability benefits.  The Veteran had been receiving morphine and codeine derivatives in significant dosages.  The examiner indicated that long term use of such medications had "undoubtedly" lead to physiological and psychological dependence and some disinhibition of anger, irritability and accentuation of depression.  Large doses of narcotic analgesia may predispose the Veteran to a recently described condition "opioid induced hyperalgesia."  The examiner concluded that the conditions were not caused by or a result of military service.  The November 2007 VA examination report is the only medical opinion of record to consider whether these alternative diagnoses may be related to service.  The Board finds the opinion, moreover, persuasive because it is based on a thorough review of the claims folder, a complete examination of the Veteran and a detailed report analyzing all pertinent evidence and explaining the rationale of the opinion. 

The Board notes that the Veteran had some mental health treatment during service.  The Veteran was evaluated in 1981 for illegal drug use.  The Veteran was recommended for inpatient rehabilitation.  The Veteran reported marital problems.  The Veteran was not diagnosed with a chronic mental disability at that time.  The Veteran's statements do not indicate a continuity of symptomatology since separation from service.  

Furthermore, the Veteran's medical records show that, prior to 1992, he reported being in good health and his physical disabilities began mounting after inhaling fumes on a worksite between March and May 1992.  This is discussed at greater length above.  There is no indication of a mood disorder or pain disorder prior to 1992.  Thus, there is no continuity of symptomatology of a mood disorder or a pain disorder since service.  

The preponderance of the evidence shows that the Veteran did not have either a mood or pain disorder during service, that his symptoms have not been continuous since service and that the competent medical evidence does not relate his symptoms to service.  The Board finds that service connection is not warranted on a direct basis for the mood disorder or pain disorder diagnoses.  See Hickson, 12 Vet. App. at 253.

As such, the Board finds that the preponderance of the evidence is against the Veteran's PTSD claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

b. Respiratory Disability

The Veteran filed his February 2007 claim for chronic obstructive pulmonary disease (COPD) and restrictive airway disease syndrome (RADS).  The Veteran contended that he was exposed to a variety of chemicals, to include asbestos, while serving in the Navy.  He contends that he now has a disability as a result.  For the reasons that follow, the Board concludes that service connection is not warranted.

The Veteran's March 2007 claim includes a basic description of his claim.  The Veteran reported handling jet fuels and many chemicals including 111-tricloroethylene, mo-gas, lead paint, benzene and asbestos.  The Veteran reported that he used to choke black gunk out of his lungs.  

The Veteran's service treatment records are of record.  The Veteran underwent an enlistment examination in September 1979.  The report indicates that the Veteran's lungs and chest, nose, sinuses, mouth and throat were clinically normal.  The Veteran's report of medical history shows that he denied asthma, shortness of breath, chronic cough and pain or pressure in his chest.  The Veteran was seen for another examination in May 1981.  The only noted abnormalities were a trauma to the left knee and scars and a tattoo.  The Veteran was seen for a release from active duty examination in October 1983.  The Veteran's report of medical history shows that he denied asthma, shortness of breath, chronic cough and pain or pressure in his chest.  The only noted abnormality was a tattoo of the right arm.  The lungs and chest, nose, sinuses, mouth and throat were clinically normal.  Chest x-ray was within normal limits at that time.  

The Veteran was seen for complaints of sore throat and chest congestion.  The Veteran was diagnosed with tonsillitis vs. upper respiratory infection.  

The Veteran was seen in September 1980 with sore throat, myalgias, nausea and vomiting for four days.  He thought he had had a fever.  The Veteran had clear lungs.  The Veteran did have an erythematous throat with extreme pain on swallowing.  He had anterior and posterior cervical adenopathy.  His spleen tip was two centimeters below the left costal margin.  He was diagnosed with probable mononucleosis.  He had follow up treatment for mononucleosis for the rest of that month.  

The Veteran was seen in December 1980 with sinus congestion and sore throat for three or four days.  The Veteran was diagnosed with allergic sinusitis.

The Veteran was seen in March 1982, presenting with a one month history of cold symptoms with non-productive cough during the day and copious secretions at night.  The Veteran's family history was negative for lung disease, though a brother had a history of pneumonia.  The Veteran had some pleuretic chest pain and back pain due to coughing.  No abdominal pain or discomfort noted.  Sinus congestion was present.  The ears and nose appeared inflammed.  The throat appeared normal.  Lung sounds revealed scattered rales throughout, not clearing with cough.  The Veteran had a one year history of smoking, one pack per day.  The Veteran was diagnosed with an upper respiratory infection.  A chest x-ray was ordered.  

The Veteran was seen in August 1983 after complaining about getting splashed in the face with JP5 fuel.  The Veteran's face had mild erythematousness.  The Veteran was told to flush his face with copious amounts of water and return the next day.  

In reviewing the Veteran's service treatment records, the Board notes that there are no notations of any chronic problems related to the respiratory system.  The Veteran had occasional infections, but there is no evidence of continuity of symptoms from one episode to another.  The Veteran did not report ongoing problems at his separation from service physical and none were noted.  Importantly, the Veteran provided an onset date of May 1992 in his March 2007 claim.  Thus, even he does not allege that the condition was present at separation from service.  The Board finds that the Veteran did not have a respiratory condition at separation.  The Board does recognize that the Veteran had exposure to some chemicals.  The JP5 fuel was noted in his service treatment records.  Whether such exposure caused his current disability remains to be established.  

The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  With respect to the Veteran's contentions that he has a disability as result of service, the Board observes that lay evidence can be competent and sufficient to establish the elements of service connection.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology).  To be competent, lay evidence must pertain to symptomatology observable by the five senses.  In this case, the Veteran reports exposure to a variety of chemicals during service and coughing out black gunk at the time, but not symptoms which were continuous since service.  Thus, the Veteran reports a current disability and a possible inservice incurrence event, but not a nexus between the two.  

The Veteran's VA treatment records show that he has previously blamed his respiratory condition on a different cause.  The Veteran was evaluated by the psychiatry service in July 1994.  At that time, the Veteran reported that he was working as a foreman at a construction site in 1992 and that he was poisoned by inhaling fumes from an experimental pain applied to the steel used by the crew.  The Veteran contended that this led to his loss of work and severe physical symptoms, including lung and sinus problems.  

The Veteran's Social Security Administration file also indicates that the 1992 paint fume incident was the precipitating cause of his respiratory complaints.  A May 1993 University of Michigan Occupational Medicine Clinic report provides an excellent summary of the course of treatment.  The report shows that the Veteran had been in good health prior to March 1992.  At that time, the Veteran was beginning a job at the Michigan State University for the Fuel Economy Contracting Corporation.  The Veteran was involved in the erection of a steel power house/boiler structure.  The Board notes that the report switches between the Veteran's name and another, but account is consistent with the others occurring later in time.  The Veteran was using an oxyacetylene torch to weld and cut mild steel beams.  The Veteran reported that the beams were coated with "carbolic" zinc paint.  The Veteran reported that he began experiencing a burning sensation in his throat, headache, chest tightness, and nausea.  The Veteran reported that by the end of the day, he had also become hoarse, felt diffuse muscle and joint aches, the headache worsened and he became short of breath.  The Veteran continued working for another two months.  In general, the Veteran reported that headaches, body aches, and nausea would return when he began welding and chest tightness and pleuritic pain worsened.  The longer he worked with the paint coated steel, the worse the symptoms were.  The symptoms became acute on May 20, 1992, when he became lightheaded, dizzy and too hoarse to talk. The Veteran felt a loss of equilibrium and almost fell off the steel structure.  The Veteran was taken to an emergency room.  The Veteran reported continuing symptoms since stopping work.  The Veteran reported that others working at the same site had similar symptoms.  The Veteran's symptoms continued on a daily basis.  The Veteran reported syncopal episodes in the past year with exertion, shortness of breath, left anterior chest pain with exertion.  The Veteran had many medical evaluations.  The examiner reviewed the Veteran's history and performed a physical examination.  The examiner indicated that the history suggested the possibility of RADS.  The examiner noted that Veteran reported significant daily symptoms, but all chest x-rays, chest CT, pulmonary function tests (PFT), and methacholine challenge tests (MCT) had been normal.  The examiner noted that most RADS patients have abnormal MCT and PFT results.  The examiner stated that the temporal relationship between the onset of his symptoms and the inhalational exposure to welding fumes suggested a workplace etiology.

A private record shows that the Veteran was seen in December 1994 at the emergency room with a history of asthma, sinusitis and gastroesophageal reflux disease, who was on total disability secondary to "toxic fumes" exposure two years before.  The exposure left him with symptoms of weakness, headaches, chest pain and shortness of breath.  

The Board notes that the Veteran's March 2007 claim indicates that his disability began in May 1992.  This is consistent with his complaints following inhalation exposure to fumes after service.  The Board also notes that the Veteran offered no argument regarding this claim in either his November 2008 Notice of Disagreement or his September 2009 Form 9.  

The Board notes that the November 2007 VA examination report for PTSD stated that the Veteran "may have" had some chemical exposure during service and "may have" lead to some problems with pulmonary function.  The examiner was performing a psychiatric examination and reviewed the claims file in regards to psychiatric symptoms, not pulmonary symptoms.  The examiner, indeed, did not even attempt a pulmonary diagnosis.  The examiner also couched not only the relationship between the disability and service in general, speculative terms, the examiner also couched the exposure in general, speculative terms.  Given the extraordinary number of private medical evaluations for pulmonary complaints of record, describing the onset, possible etiologies, courses of treatment and possible diagnoses, the Board finds that this comment is of almost no probative weight and is certainly outweighed by the remaining medical evidence.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's respiratory disability claim.  A respiratory disability was not present during service or for many years afterward.  The Veteran is not competent to link his disability to any incident of service.  The remaining medical evidence points to an inhalation exposure more than eight years after service as the incurrence event.  The Board finds that the pulmonary disability is not the result of service.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV. TDIU

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2010).  Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).  Individual unemployability must be determined without regard to any non-service-connected disabilities or the veteran's advancing age. 38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 (2010) (age may not be a factor in evaluating service- connected disability or unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The Veteran has no service-connected disabilities.  The Board cannot consider any of the Veteran's present disabilities, even those for which he receives SSA disability benefits, in determining individual unemployability.  The Board concludes that the Veteran is not eligible for TDIU.  As such, the Board finds that the preponderance of the evidence is against the Veteran's TDIU claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

	(CONTINUED ON NEXT PAGE)



ORDER

The claim of service connection for an acquired psychiatric disability, to include PTSD, is reopened; the appeal is granted to this extent only.

Entitlement to service connection for an acquired psychiatric disability, to include PTSD, is denied.

Entitlement to service connection for a respiratory disability claimed as COPD or reactive airways disease, to include as due to asbestos exposure, is denied.

Entitlement to TDIU is denied.




______________________________________________
SHEREEN M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


